Exhibit 10.1(b)




LOGO [awc_corp-logo276x71.jpg]




LETTER OF UNDERSTANDING

        THIS LETTER OF UNDERSTANDING (the “Letter”) is made as of November 15,
2007, between Mr. James Gosa, (the “Employee”) and American Woodmark
Corporation, a Virginia corporation (the “Company”).

        WHEREAS, the Company desires to assure that it will have the access to
and benefit from the continued service and experience of the Employee, and the
Employee is willing to enter into an agreement to such end upon the terms and
conditions set forth in this Letter; and

        WHEREAS, the Company and the Employee each desire that this Letter
replace and supersede all previous agreements relating to the Employee’s terms
of employment between the Company and the Employee;

        NOW, THEREFORE, in consideration of the foregoing and the mutual
agreements herein contained, the parties agree as follows:

         1.   Employment.    The Company hereby employs the Employee and the
Employee hereby accepts employment upon and agrees to the terms and conditions
set forth herein.

         1.   Term.    The term of employment under this Letter (the “Term”)
shall commence upon execution of the Letter by both parties and end on August
31, 2009. This Letter shall replace and supersede all prior agreements which
shall be terminated, with no further force or effect, as of the date of this
Letter. Notwithstanding the foregoing, this Letter shall terminate immediately
upon the Employee’s death, disability, retirement or voluntary resignation.

         3.  Compensation.

        (a)     Salary. The Company shall pay the Employee for all services
rendered by the Employee a base salary at an annual rate of $480,000 through
August 31, 2008. Such salary shall be payable to the Employee in accordance with
the Company’s usual payroll practices for salaried employees. The Board of
Directors of the Company (the “Board”) or the Compensation Committee of the
Board (the “Committee”) will review the base salary prior to August 31, 2008 and
determine the base salary for the remainder of the Term based on a variety of
factors including an assessment of the continuing contributions by the President
and Chief Executive Officer and an analysis of the comparative market for
similar positions with similar responsibilities.

        (b)     Annual Cash Bonus. In addition to base salary, the Employee
shall be eligible to participate in the Company’s annual incentive program with
a bonus opportunity of between 0% and 80% of the Employee’s base salary for the
fiscal year ended April 30, 2008. The bonus opportunity for the fiscal year
ended April 30, 2009 will be established in conjunction with the compensation
review prior to August 30, 2008. The actual amount of such bonus for any fiscal
year shall be related to the achievement of certain performance objectives to be
set at the beginning of each fiscal year by the Committee. Nothing in this
Agreement, however, shall be construed as a guarantee of an annual payment of an
annual cash bonus. The annual bonus, if any, shall be paid to the Executive in a
single lump sum as soon as reasonably practicable following the end of the
fiscal year to which it relates, but in no event later than 90 days after the
end of the end of such fiscal year.

        (c)     Other Compensation Benefits. The Employee shall also be eligible
at the discretion of the Board for other compensation policies, benefits, plans,
or programs as are afforded generally by the Company from time to time to its
senior personnel, including but not limited to participation in the American
Woodmark Corporation Pension Restoration Plan. The Employee will also be
eligible to participate in the long term incentive plans of the Company, most
notably stock option grants and shareholder value unit grants. The Employee will
be considered for stock option grants and shareholder value unit grants
consistent with the grants provided non-employee directors. Nothing in this
Agreement, however, shall be construed as a guarantee that the Board or the
Committee will approve any level of such benefits that are at the sole
discretion of the Board or the Committee.

        (d)     Other Salaried Benefits. The Employee shall also be eligible for
any employee benefit plans, policies, or programs as are generally available
from time to time to other salaried employees of the Company.

         4.   Duties.    The Employee shall faithfully and to the best of his
ability perform all duties incident to the office of Chairman of the Board of
the Company. Such duties include working with members of the Board of Directors
and Management to establish the Board agenda, act as chairman during meetings of
the Board, coordinate the activities of the Board, and such other duties and
responsibilities as may be reasonably assigned by the Board. In addition, the
Chairman will complete to the best of his ability tasks assigned by the
President and Chief Executive Officer including formal employee coaching and
mentoring, assisting the CEO in representing the Company across a broad range of
industry and economic activities, assisting the CEO in maintaining top level
relationships with customer, vendor and other partners and assisting in various
employee training programs.

         5.  Extent of Services.    During the Employee’s employment hereunder,
the Company expects and the Employee agrees that the Employee shall devote
sufficient time, attention and energy to the business of the Company so as to
adequately fulfill his assigned duties and responsibilities.

         6.  Restrictive Covenants.

        (a)     Non-competition Restriction. Except with the prior written
consent of the Company, the Employee shall not during the Term of this letter,
directly or indirectly manage, operate, control, be employed by, participate in,
consult with, render services to, or be connected in any manner with the
management, operation, ownership or control of any business or venture in
competition in the United States with the business of the Company. For purposes
of this Section 6(a), a business or venture shall be deemed to be in competition
with the business of the Company if that business or venture or any of its
affiliates manufactures, distributes, or otherwise engages in the design, sale,
or transportation of cabinets for residential use, including but not limited to,
such cabinet products intended for primary use in the kitchen or bathroom.
Nothing in this Section 6(a), however, shall prohibit the Employee from owning
securities of the Company or from owning as an inactive investor up to 5% of the
outstanding voting securities of any issuer that is listed on the New York Stock
Exchange, American Stock Exchange or NASDAQ Stock Market or any of their
respective successors. If the Employee directly or indirectly manages, operates,
controls, is employed by, participates in, consults with, renders services to,
or is connected in any manner with the management, operation, ownership or
control of any business or venture that is in competition in the United States
with the business of the Company, the Company shall be entitled to immediately
terminate any and all payments being made to Employee as part of this Letter.

        (b)     Non-solicitation Agreement. Except with the prior written
consent of the Company, the Employee shall not directly or indirectly solicit
the employment of or in any other manner persuade or attempt to persuade any
person employed by the Company or any of its subsidiaries to leave the employ of
any of them. The provisions of this Section 6(b) shall remain in full force and
effect for a period of 18 months after the last day of the Employee’s
employment.

        (c)     Confidential Information. The Employee further agrees to keep
confidential, and not to use for his personal benefit or for any other person’s
benefit, any and all proprietary information received by the Employee relating
to inventions, products, production methods, financial matters, sources of
supply, markets, marketing methods and customers of the Company in existence on
the date hereof or developed by or for the Company during the Term. This Section
6(c) shall remain in full force and effect after the Term without limit in point
of time, but shall cease to apply to information that legitimately comes into
the public domain.

        (d)     Specific Enforcement. It is agreed and understood by the parties
hereto that, in view of the nature of the business of the Company, the
restrictions in Sections 6(a), (b) and (c) above are reasonable and necessary to
protect the legitimate interests of the Company, monetary damages alone are not
an adequate remedy for any breach of such provisions, and any violation thereof
would result in irreparable injuries to the Company. The Employee therefore
acknowledges that, in the event of his violation of any of such restrictions,
the Company shall be entitled to obtain from any court of competent jurisdiction
preliminary and permanent injunctive relief as well as damages and an equitable
accounting of all earnings, profits and other benefits arising from such
violation, which rights shall be cumulative and in addition to any other rights
or remedies to which the Company may be entitled.

        (e)     Extension. If Employee breaches Section 6(a) above, the duration
of the period identified shall be computed from the date he resumes compliance
with the covenant or from the date Employer is granted injunctive or other
equitable relief by a court of competent jurisdiction enforcing the covenant,
whichever shall first occur, reduced by the number of days Employee was not in
breach of the covenant after termination of employment, or any delay in filing
suit, whichever is greater.

         7.  Termination of Employment and Severance Payments.

        (a)     Termination by the Company for Cause. During the Term, the
Company may terminate the Employee’s employment under this Letter at any time
for Cause (as hereinafter defined) upon written notice specifying the Cause and
the date of termination. Payments under this Letter shall cease as of the date
of termination for Cause. For purposes of this Agreement, “Cause” means neglect
of duty which is not addressed after 90 days’ written notice thereof;
misconduct, malfeasance, fraud, or dishonesty which materially and adversely
affects the Company or its reputation in the industry; or the conviction for, or
the entering of a plea of nolo contendere to a felony or a crime involving moral
turpitude.

        (b)     Termination by the Company without Cause During the Term, the
Company may terminate the Employee’s employment under this Agreement at any time
for any reason other than Cause upon written notice specifying the date of
termination. If on an effective date that is during the Term, the Company
terminates the Employee’s employment for reasons other than Cause (which
includes but is not limited to termination by the Company for what the Company
believes to be Cause when it is ultimately determined that the Employee was
terminated without Cause) or the Company notifies the Employee in accordance
with Section 2 that it has decided not to extend the Term of the Agreement, then
the Company shall pay to the Employee for a period of 12 months severance
payments equal in total to 1.00 times the sum of (i) the Employee’s annual base
salary in effect on the effective date of the termination of the Employee’s
employment plus (ii) an amount equal to 48% times the base salary as determined
in Section 7(b)(i) of this Agreement. In no event will any payments continue
beyond the expiration of the Term. Subject to payment timing requirements of
subsection (d) below which may cause a delay in payments for the Employee,
payments shall be made every two weeks for the 12 month period in accordance
with the Company’s usual payroll practices for salaried employees beginning with
the payroll period immediately following the Employee’s termination of
employment.

        (c)     Termination in Event of Death, Disability, Retirement or
Voluntary Resignation by the Employee. If the Employee dies, becomes disabled,
or retires during the Term, his employment under this Agreement shall terminate
immediately and payment of his base salary hereunder shall cease as of the date
of termination; provided, however, that the Company shall remain liable for
payment of any compensation owing but not paid as of the date of termination for
services rendered before termination of employment. For purposes of this
Agreement, the Employee shall be deemed to be disabled if the Employee (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months.

        (d)     Payment Timing. The parties anticipate that the Employee will be
a “specified employee” as defined in Section 409A of the Code at a termination.
The determination of whether the Employee is a specified employee shall be
determined under the policy established by the Company. In the event that the
Employee is a specified employee at the termination and the termination is
described in clause (b), (c) or (e), any amount due or payable other than on
account of death or disability under paragraphs (b), (c) or (e) within the six
months after the termination shall be paid in a lump sum payment on the first
business day that is more than six months after the termination.

        (e)     Separation from Service. Notwithstanding anything in this
Agreement to the contrary, the Employee’s employment shall be deemed to have
terminated if, and only if, such termination constitutes a “separation from
service” within the meaning of Section 409A of the Code.

         8.   Vacation.    During the Term, the Employee shall be entitled to a
vacation in each calendar year in accordance with the Company’s policy; during
this vacation, his compensation shall be paid in full.

         9.  Insurance.     In accordance with Section 3(d), while he is
employed by the Company, the Employee and his eligible dependents as insureds
shall be eligible to be covered under existing insurance policies on the same
terms and conditions as offered to all full-time salaried employees. In
accordance with Company policy, coverage under the Company’s insurance policies
terminates on the date that employment terminates. If the Company terminates the
Employee’s employment during the Term of this Agreement for any reason except
Cause, the Company shall reimburse the Employee for the required COBRA premiums,
to the extent the Company subsidizes the group medical plan premium for active
salaried employees, for a period not to exceed 18 months so long as the Employee
is not eligible for coverage under any other group medical plan. If the Employee
becomes eligible for coverage under another group medical plan, the Company
shall cease reimbursement for COBRA premiums on the date the Employee first
becomes eligible for coverage under the other plan. The Company’s reimbursement
for COBRA premiums shall include a separate reimbursement amount for the
Employee’s tax liability on the COBRA premiums at the Employee’s incremental tax
rate (the “Gross-up Amount”). The Gross-up Amount shall be paid by the Company
to the Employee by March 15 of the calendar year following the calendar year for
which such COBRA premiums are applied. Notwithstanding the foregoing, the
Gross-up Amount due or payable within six months after termination of employment
shall be paid in a lump sum payment on the first business day that is more than
six months after the termination. Nothing in this Section 9 shall be interpreted
to prohibit the Company from changing or terminating any benefit package or
program at any time and from time to time so long as the benefits hereunder,
considered in the aggregate, are comparable at any given time to the benefits
provided to similarly situated employees of the Company at that time.

         10.  Notice.    All notices, requests, demands and other communications
hereunder shall be in writing and shall be effective upon the mailing thereof by
registered or certified mail, postage prepaid, and addressed as set forth below:

If to the Company:

 

Mr. Jon Wolk

   

Vice President & Chief Financial Officer and Corporate Secretary

   

American Woodmark Corporation

   

3102 Shawnee Drive

   

Winchester, VA 22601

If to the Employee:

 

Mr. James Gosa

   

Suite 205

   

5548 First Coast Highway

   

Amelia Island, FL 32034

   



         Any party may change the address to which notices are to be sent by
giving the other party written notice in the manner herein set forth.

         11.  Waiver of Breach.    Waiver by either party of a breach of any
provision of this Agreement by the other shall not operate as a waiver of any
subsequent breach by such other party.

         12.   Entire Agreement.   This Agreement contains the entire agreement
of the parties in this matter and supersedes any other agreement, oral or
written, concerning the employment or compensation of the Employee by the
Company. It may be changed only by an agreement in writing signed by both
parties hereto.

         13.  409A Compliance.   The parties intend that this Agreement be
administered in compliance with Section 409A of the Code and the regulations
thereunder.

         14.  Governing Law.   This Agreement shall be governed by the laws of
the Commonwealth of Virginia, without regard to its choice of law provisions.

         15.  Benefit.   This Agreement shall inure to the benefit of, and shall
be binding upon, and shall be enforceable by and against the Company, its
successors and assigns, and the Employee, his heirs, beneficiaries and legal
representatives.

         16.  Invalid Provisions.   It is not the intention of either party to
this Agreement to violate any public policy, or any statutory or common law. If
any sentence, paragraph, clause or combination of the same in this Agreement is
in violation of the law of any State where applicable, such sentence, paragraph,
clause or combination of the same shall be void in the jurisdictions where it is
unlawful, and the remainder of the Agreement shall remain binding on the
Parties. However, the Parties agree, and it is their desire that a court should
substitute for each such illegal, invalid or unenforceable covenant a reasonable
and judicially-enforceable limitation in its place, and that as so modified the
covenant shall be as fully enforceable as if set forth herein by the Parties
themselves in the modified form.

IN WITNESS WHEREOF, the Employee and the Company have executed this Agreement as
of the day and year above written.





AMERICAN WOODMARK CORPORATION



 

By:

 

 

--------------------------------------------------------------------------------

          Mr. Jonathan Wolk           Vice President and Chief Financial Officer
      and Corporate Secretary

 

 

EMPLOYEE



 



 

 

--------------------------------------------------------------------------------

          Mr. James Gosa           Chairman of the Board